Citation Nr: 1047866	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  06-09 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for right hydrocele, postoperative with surgical scar.  

2.  Entitlement to an extraschedular rating for right hydrocele, 
postoperative with surgical scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had service from September 1978 to September 1981. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Veteran provided testimony at a May 2005 hearing before the 
regional office.  A transcript of the proceeding is associated 
with the claims folder.

The Board remanded the Veteran's appeal in March 2009.  However, 
as there has not been substantial compliance with the remand 
directives, the appeal must be remanded again.  Stegall v. West, 
11 Vet. App. 268 (1998).

In October 2010, the Veteran's representative submitted 
evidence in support of a claim of service connection for a 
heart condition.  The issue of service connection for a 
heart condition has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

When the Board last reviewed this case it determined that an 
examination was necessary to determine the current nature, 
particularly all residuals, of the service-connected condition.

The Board noted that at a March 2004 VA examination, the Veteran 
reported having frequency in urination during the day and night.  
The Veteran works as a letter carrier for the United States 
Postal Service and stated that his condition affects his work, as 
he is on a walking route, which has proven to be painful at 
times; however he has not lost time from work.  The examiner 
confirmed the diagnosis of right hydrocele, post operative with 
surgical scar and concluded that the Veteran had symptoms of 
pain, increased frequency in urination, problems starting 
urination, incontinence, and impotence.  The examiner did not 
specifically relate them to the service-connected right 
hydrocele.

An October 2005 VA examiner noted the Veteran's discomfort in his 
right testicle due to his service-connected disability and that 
he has incontinence and thus changes absorption pads four to five 
times per day, but opined that the Veteran's incontinence is not 
related to his service-connected disability because they 
represent two separate anatomical areas.

Despite the October 2005 VA examiner's opinion, the Board found 
that clarification was needed before the appeal may be 
adjudicated, noting that the Veteran had consistently complained 
of urological symptoms.  The March 2004 VA examiner did not 
provide an opinion and the October 2005 examiner was conclusory, 
without an adequate rationale. 

Subsequent to the March 2009 remand, the Veteran underwent 
another VA examination in April 2010.  That examination was 
specifically for scars; the examiner noted that a genitourinary 
examination had not been requested.  The examiner reported 
findings related to the scar, but did not offer an adequate 
opinion as to the extent of residuals.  The Board had requested 
the additional examination to determine the extent of the 
residuals, specifically, whether the urinary symptoms reported by 
the Veteran are related to the service-connected disability.  In 
addressing that question, the April 2010 examiner referred to the 
October 2005 examination, reported that opinion and concluded "I 
agree with this opinion and believe it to still be true."  

The Board found the October 2005 opinion inadequate; thus, a 
reiteration of that opinion by another examiner, without further 
comment is likewise inadequate.  

The extent of the manifestations of the Veteran's condition is 
unclear.  Another examination is required to determine the 
current level of severity of the Veteran's service-connected 
right hydrocele disability.  38 C.F.R. § 4.2.

As there has not been substantial compliance with the remand 
directive, the appeal must be remanded again.  Stegall, 11 Vet. 
App. at 268.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
genitourinary examination to determine the 
current nature and severity of his service-
connected right hydrocele, postoperative with 
surgical scar.  The claims folder should be 
made available to the examiner for review.  
Any indicated evaluations, studies, and/or 
tests deemed to be necessary by the examiner 
should be accomplished.

The examiner should specifically comment on 
whether the urinary and incontinence symptoms 
are related to the Veteran's service-
connected disability.  If it is determined 
that those symptoms are related, the examiner 
should comment on the severity of those 
symptoms.

All opinions expressed should be accompanied 
by a clear rationale consistent with the 
evidence of record.

2.  Thereafter, readjudicate all issues on 
appeal, to include entitlement to a 
disability evaluation in excess of 10 percent 
for right hydrocele, postoperative with 
surgical scar and entitlement to an 
extraschedular rating for right hydrocele, 
postoperative with surgical scar, with 
application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claims remains adverse to the Veteran, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


